

116 HR 6498 IH: Sanitary Access For Everyone Act of 2020
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6498IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Ms. Omar (for herself, Mr. Yarmuth, Ms. Pingree, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo establish special temporary rules relating to the charitable deduction for the donation of hand sanitizer by a distilled spirits operation, and for other purposes.1.Short titleThis Act may be cited as the Sanitary Access For Everyone Act of 2020 or the SAFE Act of 2020. 2.Temporary increase in limitation on certain qualified contributions(a)Suspension of current limitationExcept as otherwise provided in subsection (b), qualified contributions of hand sanitizer shall be disregarded in applying subsections (b) and (d) of section 170 of the Internal Revenue Code of 1986.(b)Application of increased limitationFor purposes of section 170 of the Internal Revenue Code of 1986—(1)IndividualsIn the case of an individual—(A)LimitationAny qualified contribution of hand sanitizer shall be allowed as a deduction only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer's contribution base (as defined in subparagraph (H) of section 170(b)(1) of such Code) over the amount of all other charitable contributions allowed under section 170(b)(1) of such Code.(B)CarryoverIf the aggregate amount of qualified contributions of hand sanitizer made in the contribution year (within the meaning of section 170(d)(1) of such Code) exceeds the limitation of clause (i), such excess shall be added to the excess described in section 170(b)(1)(G)(ii).(2)CorporationsIn the case of a corporation—(A)LimitationAny qualified contribution of hand sanitizer shall be allowed as a deduction only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer’s taxable income (as determined under paragraph (2) of section 170(b) of such Code) over the amount of all other charitable contributions allowed under such paragraph.(B)CarryoverIf the aggregate amount of qualified contributions of hand sanitizer made in the contribution year (within the meaning of section 170(d)(2) of such Code) exceeds the limitation of clause (i), such excess shall be appropriately taken into account under section 170(d)(2) subject to the limitations thereof.(c)Qualified contributions of hand sanitizer(1)In generalFor purposes of this subsection, the term qualified contribution of hand sanitizer means a contribution of property as described in section 170(e)(3)(A) of such Code if—(A)such property is hand sanitizer contributed—(i)by a distilled spirits operation, and(ii)during the period beginning on February 1, 2020, and ending December 31, 2020. (2)Special rules(A)Treatment for contributions of hand sanitizer by individuals and corporationsIn the case of a charitable contribution of hand sanitizer, paragraph (3) of section 170(e) of such Code shall be applied to such contribution without regard to whether the contribution is made by a C corporation.(B)Contributions of hand sanitizer to for-profit entitiesIn the case of a charitable contribution of hand sanitizer, donations to for-profit hospitals, nursing homes, senior care facilities, and businesses deemed essential by local, State, or Federal Governments will be treated as qualified contributions under section 170(e)(3) of such Code.(C)Determination of fair market valueIn the case of any contribution of hand sanitizer which cannot or will not be sold by reason of being produced by the taxpayer exclusively for the purposes of transferring the hand sanitizer to an organization described in section 170(e)(3)(A) of such Code, the fair market value of such contribution shall be determined—(i)by taking into account the price at which the same or substantially the same items (as to both type and quality) are sold by the taxpayer at the time of the contribution (or, if not so sold at such time, in the recent past), or, if produced solely for donation, by taking into account the price at which the same or substantially the same items are sold on the open market.(3)Distilled spirits operationThe term distilled spirits operation has the meaning given such term in section 5002(a)(2) of such Code.(4)Hand sanitizerFor purposes of this section, the term hand sanitizer means any antiseptic rub manufactured in accordance with the following Food and Drug Administration regulations and guidelines: (A)Safety and Effectiveness of Consumer Antiseptic Rubs; Topical Antimicrobial Drug Products for Over-the-Counter Human Use, published on April 12, 2019 (or any successor regulation).(B)Policy for Temporary Compounding of Certain Alcohol-Based Hand Sanitizer Products During the Public Health Emergency, published March 27, 2020 (or any successor regulation). (C)Any other policy of the Food and Drug Administration authorizing the production of hand sanitizer or antiseptic rub. (d)RegulationsThe Secretary of the Treasury (or the Secretary’s delegate) shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section.(e)Effective dateThis section shall apply to qualified contributions of hand sanitizer made in taxable years beginning after December 31, 2019, and before January 1, 2021. 